DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. “Kim” US 2014/0376442.

Regarding claims 1 and 6, Kim teaches a method and UE for device to device (D2D) communication, the UE comprising: a
 transceiver; and a processor coupled to the transceiver, wherein the processor is configured to: 

filter packets at a physical layer of the UE, using the first part of the destination ID (physical layer bursts carry the MOB-MTE-IND message in accordance with the DL-MAP IE; Paragraph 130.  Thus the DL-MAP IE that is received is received at a PHY layer a processed (i.e. filtered)), 
receive a medium access control (MAC) protocol data unit (PDU) including a MAC header and filter packets at a MAC layer of the UE using a second part of the destination ID (the M2M device receives a MAC header of the MAC PDU which includes the M2MCID indicating the transmission of the multicast data S313 and S317.  The MAC including the M2M CID is viewed as a second part of the destination ID).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al. “Kim-1” US 2014/0204831.

Regarding claims 2 and 7, Kim does not expressly disclose least and most significant bits; however, Kim-1 teaches the first and second portions of the destination ID include LSB and MSB respectively (Figure 2 and Paragraphs 53 and 76 teaches the CID information includes MSB and LSB bits).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Kim to include LSB and MSB as taught by Kim-1.
	One would be motivated to make the modification such that the M2M device can identify an M2M multicast burst and determine the service flow as taught by Kim-1; Paragraph 76.

Claims 3-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Aloni et al. “Aloni” US 2006/0101225.

Regarding claims 3 and 8, while Kim teaches MAC PDUs and physical layer packets, Kim does not disclose information including a first and second part of a source ID.  Aloni teaches the use of endpoint identifiers.  There is included a MSB in a source 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Kim to include a first and second source ID as taught by Aloni.
	One would be motivated to make the modification such that proper identification information can be relayed within a network as taught by Aloni; Paragraph 115.

Regarding claims 4 and 9, while Kim teaches MAC PDUs and physical layer packets, Kim does not disclose information including a first and second part of a source ID which are LSB and MSB respectively.  Aloni teaches the use of endpoint identifiers.  There is included a MSB in a source endpoint identifier field and a least significant bit in a source endpoint identifier field; Paragraphs 115, 119 and 123, see also Figures 11, 12 and 14.  Thus, one can see the packets of Kim can be modified to also include source ID information as taught by Aloni.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Kim to include a first and second source ID corresponding to a MSB and LSB as taught by Aloni.
	One would be motivated to make the modification such that proper identification information can be relayed within a network as taught by Aloni; Paragraph 115.


filtering packets at a MAC layer using a second part of the ID (the M2M device receives a MAC header of the MAC PDU which includes the M2MCID indicating the transmission of the multicast data S313 and S317.  The MAC including the M2M CID is viewed as a second part of the destination ID).
Kim does not expressly disclose the ID is a first and second part of a source ID.  Aloni teaches the use of endpoint identifiers.  There is included a MSB in a source endpoint identifier field and a least significant bit in a source endpoint identifier field; Paragraphs 115, 119 and 123, see also Figures 11, 12 and 14.  Thus, one can see the packets of Kim can be modified to also include source ID information as taught by Aloni which would then be filtered via the PHY and MAC layers as taught by Kim.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Kim to include a first and second source ID as taught by Aloni.
	One would be motivated to make the modification such that proper identification information can be relayed within a network as taught by Aloni; Paragraph 115.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/           Primary Examiner, Art Unit 2419